Name: 2005/240/: Commission Decision of 11 March 2005 authorising methods for grading pig carcases in Poland (notified under document number C(2005) 552)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural structures and production;  Europe
 Date Published: 2005-03-19

 19.3.2005 EN Official Journal of the European Union L 74/62 COMMISSION DECISION of 11 March 2005 authorising methods for grading pig carcases in Poland (notified under document number C(2005) 552) (Only the Polish text is authentic) (2005/240/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Article 2(3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase. The authorisation of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment. This tolerance was defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (2). (2) The Government of Poland has requested the Commission to authorise three methods for grading pig carcases and has submitted the results of its dissection trials which were executed before the day of accession, by presenting part two of the protocol provided for in Article 3 of Regulation (EEC) No 2967/85. (3) The evaluation of this request has revealed that the conditions for authorising these grading methods are fulfilled. (4) Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorised to provide for a presentation of pig carcases different from the standard presentation defined in the same Article where commercial practice or technical requirements warrant such a derogation. (5) In Poland the traditions in carcase presentation, and consequently, commercial practice, necessitate that carcases can be presented with the flare fat, kidneys and/or diaphragm. This should be taken into account in adjusting the weight recorded to the weight for standard presentation. (6) No modification of the apparata or grading methods may be authorised except by means of a new Commission Decision adopted in the light of experience gained; for this reason, the present authorisation may be revoked. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Poland: (a) the apparatus termed Capteur Gras/Maigre  Sydel (CGM) and the assessment methods related thereto, details of which are given in Part 1 of the Annex; (b) the apparatus termed Ultra FOM 300 and the assessment methods related thereto, details of which are given in part 2 of the Annex; (c) the apparatus called Fully automatic ultrasonic carcase grading (Autofom) and the assessment methods related thereto, details of which are given in part 3 of the Annex. As regards the apparatus Ultra FOM 300, referred in the first paragraph, point (b), it is laid down that after the end of the measurement procedure it must be possible to verify on the carcase that the apparatus measured the values of measurement T1 and T2 on the site provided for in the Annex, part 2, point 3. The corresponding marking of the measurement site must be made at the same time as the measurement procedure. Article 2 Notwithstanding the standard presentation referred to in Article 2(1) of Regulation (EEC) No 3220/84, the flare fat, the kidneys and the diaphragm need not be removed from pig carcases before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be reduced: (a) for diaphragm by 0,23 % (b) for flare fat and kidneys by:  1,90 % for carcases grade S and E,  2,11 % for carcases grade U,  2,54 % for carcases grade R,  3,12 % for carcases grade O,  3,35 % for carcases grade P. Article 3 Modifications of the apparata or the assessment methods shall not be authorised. Article 4 This Decision is addressed to the Republic of Poland. Done at Brussels, 11 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 285, 25.10.1985, p. 39. Regulation as amended by Regulation (EC) No 3127/94 (OJ L 330, 21.12.1994, p. 43). ANNEX METHODS FOR GRADING PIG CARCASES IN POLAND Part 1 CAPTEUR GRAS/MAIGRE  SYDEL (CGM) 1. Grading of pig carcases is carried out by means of the apparatus known as Capteur gras/maigre  Sydel (CGM). 2. The apparatus shall be equipped with a high-definition Sydel probe 8 mm in width, a light-emitting infra-red diode (Honeywell) and two light sensors (Honeywell). The operating distance is between 0 and 105 mm. The values measured will be converted into estimated lean meat content by the CGM itself. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 50,11930  0,62421X1 + 0,26979X2 where: = the estimated percentage of lean meat in the carcase, X1 = the thickness of back fat (including rind) in millimetres measured at 6 centimetres off the midline of the carcase between the third and fourth last rib, X2 = the thickness of the muscle in millimetres measured at the same time and in the same place as X1. This formula shall be valid for carcases weighing between 60 and 120 kilograms. Part 2 ULTRA-FOM 300 1. Grading of pig carcases shall be carried out by means of the apparatus termed Ultra-FOM 300. 2. The apparatus shall be equipped with an ultrasonic probe at 3,5 MHz (KrautkrÃ ¤mer MB 4 SE). The ultrasonic signal is digitised, stored and processed by a microprocessor. The results of the measurements shall be converted into estimated lean meat content by means of the Ultra-FOM apparatus itself. 3. The lean meat content of the carcase should be calculated according to the following formula: = 49,88792  0,41858T1  0,22302T2 + 0,16050M1 + 0,11181M2 where: = the estimated percentage of lean meat in the carcase, T1 = the thickness of back fat (including rind) in millimetres, measured at 7 cm off the midline of the carcase, at the last rib, T2 = the thickness of back fat (including rind) in millimetres, measured at 7 cm off the midline of the carcase, between the third and fourth last rib, M1 = the thickness of muscle in millimetres, measured at the same time and in the same place as T1, M2 = the thickness of muscle in millimetres, measured at the same time and in the same place as T2. This formula shall be valid for carcases weighing between 60 and 120 kilograms. Part 3 FULLY AUTOMATIC ULTRASONIC CARCASE GRADING (AUTOFOM) 1. Pig carcase grading shall be carried out using the apparatus termed Autofom (Fully automatic ultrasonic carcase grading). 2. The apparatus shall be equipped with 16 16,2 MHz ultrasonic transducers (KrautkrÃ ¤mer, SFK 2 NP), with an operating distance between transducers of 25 mm. The ultrasonic data shall comprise measurements of back-fat thickness and muscle thickness. The results of the measurements are converted into estimated lean meat content using a computer. 3. The carcase's lean meat content shall be calculated on the basis of 55 measurement points using the following formula: = 56,252136*  0,028473*x1  0,027282*x2  0,015806*x3  0,016142*x4  0,022851*x6  0,034145*x7  0,020363*x8  0,041058*x10  0,037529*x12  0,037360*x13  0,033079x14  0,040317x16  0,031628*x18  0,047627*x19  0,037751x20  0,053476*x22  0,025057*x23  0,008859x36  0,029586*x51  0,029084x52  0,028232*x53  0,037867*x55  0,042106*x56  0,040204*x57  0,027405*x60  0,033291*x61  0,036111*x62  0,040422*x63  0,041369*x64  0,025033*x70  0,027128*x71  0,032544*x72  0,035766*x73  0,033897*x74  0,035085*x75  0,035188*x76  0,036037*x77  0,030996*x78  0,031859*x79  0,031764*x80  0,033305*x81  0,033473*x82  0,034710*x83  0,042587*x90  0,039693*x91  0,033790*x92 + 0,044578x115 + 0,041854*x116 + 0,037605*x117 + 0,034210*x118 + 0,035420*x119 + 0,031481*x120 + 0,020061*x124 + 0,030630*x125 + 0,030004*x126 where: = the estimated percentage of lean meat in the carcase, x1, x2 ... x126 are the variables measured by Autofom. 4. Descriptions of the measurement points and the statistical method can be found in part II of the Polish protocol forwarded to the Commission in accordance with Article 3(3) of Regulation (EEC) No 2967/85. The formula shall be valid for carcases weighing between 60 and 120 kilograms.